Nicholson, C. J.,
delivered the opinion of the court.
This is a presentment against the Mayor and Aider-men of Bellville for failing to keep in repair one of the streets known as Front street, which constitutes part of the public road from Bellville to Alamo, in Crockett county. The presentment was quashed and the State has appealed.
The presentment is as follows: “That the road leading from Bellville, in Crockett county, to Alamo, in Crockett county, Tennessee, is a public road, and that the Mayor and Aldermen of said town of Bellville, *549comprised of Tac Wainwright and sis others, late of said county, on tbe 1st of January, 1873, were overseers of that part of said road from the depot building of the Louisville and Memphis Railroad, in said town of Bellville, through the street known as Front street, in said town, in the direction of Alamo and Gadsden road, to the end of the corporate limits of said town of Bellville, etc., and' having hands assigned to keep the same in repair, but the said before-named Mayor and Aldermen, not regarding their duty,” etc.
It is required by sec. 5114 of the Code that the statement of the facts constituting the offense in an' indictment shall be in ordinary and concise language, “ without prolixity or repetition.” The present presentment is obnoxious to the criticism, that it is not ■drawn “ without prolixity or repetition.” But it does not follow that the presentment is bad, if it is unnecessarily prolix, or contains surplus words, provided, by rejecting the surplusage, the offense is sufficiently charged.
Much of this presentment is unnecessary, but rejecting all this, we think it appears with sufficient distinctness, that the Mayor and Aldermen of Bellville are charged with the offense of allowing Front street, in the town, to be out of repair. It cannot vitiate the presentment that it states who are the Mayor and Aldermen of the town, or that Front street is part of the public road from Bellville to Alamo, or that it runs from the depot in the direction of Alamo and Gadsden, and towards the forks of the road leading to those places.
*550These are all surplusage, and may well be rejected.. The offense is charged against the Mayor and Aider-men of the corporation, and the failure to keep Front street in repair constitutes the offense described. We are, therefore, of opinion that the court erred in. quashing the presentment, and the cause is remanded, for further proceedings.